Citation Nr: 0819150	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-30 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than October 19, 
1973, for the award of special monthly compensation under 
38 U.S.C.A. § 1114(r)(1) based upon entitlement under 
38 U.S.C.A. § 1114(o) and the need for regular aid and 
attendance.

2.  Whether a January 30, 1970, rating decision was clearly 
and unmistakably erroneous in not awarding special monthly 
compensation for loss of use of the feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1948 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issue on appeal was 
remanded for additional development in June 2006.

In correspondence dated in October 2001 the veteran raised 
the issue of clear and unmistakable error (CUE) in prior 
rating decisions.  Upon review of the case the Board finds 
the issue of whether a January 30, 1970, rating decision was 
clearly and unmistakably erroneous in not awarding special 
monthly compensation for loss of use of the feet is 
inextricably intertwined with the issue developed on appeal 
and that these matters must be remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his earlier effective date claim by 
correspondence dated in September 2007.  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Notice as to these matters was 
provided in the September 2007 correspondence.

VA records show that in a February 1969 decision the Board 
recommended that service connection for rheumatoid arthritis 
be established based upon difference of opinion.  A March 
1969 rating decision established entitlement to service 
connection for rheumatoid arthritis with Marie-Strumpell 
arthritis of the spine and assigned a 60 percent rating 
effective from February 13, 1969.  A January 30, 1970, rating 
decision granted an increased 100 percent rating for 
rheumatoid arthritis with Marie-Strumpell arthritis of the 
spine and granted entitlement to special monthly compensation 
based upon the need for regular aid and attendance effective 
from October 31, 1969.  The veteran was notified of the 
decision at his address of record, but did not appeal.  In 
correspondence dated in October 2001 the veteran raised the 
issue of CUE in the January 1970 rating decision.  In a 
January 2003 rating decision the RO found CUE in a February 
1974 rating decision, but did not adjudicate the claim as to 
CUE in the January 1970 rating decision.

VA regulations provide that previous determinations which are 
final and binding, including decisions of service connection, 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a) (2007).  In asserting a claim of CUE, 
the claimant must show that: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  

The issue of whether a January 30, 1970, rating decision was 
clearly and unmistakably erroneous in not awarding special 
monthly compensation for loss of use of the feet is 
considered pending before the agency of original jurisdiction 
and is inextricably intertwined with the issue on appeal.  
The Court has held that a claim that is inextricably 
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).

Accordingly, the case is REMANDED for the following:

1.  The issue of whether a January 30, 
1970, rating decision was clearly and 
unmistakably erroneous in not awarding 
special monthly compensation for loss of 
use of the feet should be adequately 
developed and adjudicated.  The veteran 
must be notified of any decision and of 
his appellate rights.  If a timely notice 
of disagreement is filed, the veteran 
should be furnished a statement of the 
case and provided the requisite period of 
time for a response.  

2.  After completion of the above and any 
additional development deemed necessary, 
any issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



